Detailed Action
Status of Claims
In response to applicant’s amendment filed 3/21/2022, claims 1-2 and 4-11 are pending in this application. 

Claim Rejections - 35 USC § 103
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Centen et al. (US 2008/0171311) in view of Woods et al. (US 2004/0034394). 

Regarding claims 1 and 11, Centon discloses a wearable device, capable of providing force, motion, and location data, from a plurality of embedded sensors. See paragraph 0051 (4 pressure sensors is an array, accelerometer tracks motion, and the location would correspond to, for example, a certain fingertip or thumb, etc.). Note that the device is used as a medical aid for CPR.  

Centon discloses a computer system which obtains sensor data from said array and generates a force and location versus time map based on the obtained sensor data. See paragraphs 0053 and 0064.

Centon does not disclose wherein the person receiving the manipulation provides non-sesnor feedback which is incorporated into the time-map. However, this feedback parameter is established, as is disclosed by the system of Woods in paragraph 0139 and figure 9 (pain). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing, to consider this with parameter with the time-maps of the Centon system, in order to provide additional feedback for analysis. 

Regarding claims 2 and 9, Centon discloses saving the sensor data (force and motion) into a database in paragraph 0062.

Regarding claim 5, Centon discloses wherein the system pertains to CPR (at least). See paragraph 0061.  

Regarding claim 6, Centon discloses wherein the manipulating step can be direct or indirect. See paragraph 0139 (e.g. direct manipulation would be by hand and indirect would be with a defibrillator). 

Regarding claims 7-8, Centon discloses wherein the sensor array detects motion data and maps the data. See paragraphs 0066 and 0073. 

Regarding claim 10, adding and synchronizing pain to the time-map would be obvious as described above with regard to claim 1 as per Woods. 

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Centen et al. (US 2008/0171311) in combination with Woods et al. (US 2004/0034394) and also Ryan (US 2010/0167248).

Regarding claim 3, Centon broadly discloses optical sensors for tracking hand motion (paragraph 0074), but does not disclose using magnetic or imaging systems to track motion of the person performing the manipulation. However, this manner of tracking motion regarding performing tasks is established, as is disclosed by the medical training system of Ryan in paragraph 0018. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, to consider this with the Centen system, in order to provide feedback for performance analysis (i.e. it would be an established alternative manner of tracking motion). 

Arguments/Remarks
Applicant’s arguments and remarks dated 6/21/2022 have been fully considered, but they are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN M THAI can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUSSELMAN/           Primary Examiner, Art Unit 3715